
	
		II
		111th CONGRESS
		1st Session
		S. 1471
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2009
			Mr. Vitter (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Secretary of the Army to carry out certain
		  water control projects at Lake Pontchartrain, Louisiana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Providing the Utmost safety Measures
			 to the Permanent Protection System in New Orleans,
			 Louisiana or the PUMPPS NOLA Act of
			 2009.
		2.FindingsCongress finds that—
			(1)section 4303 of the U.S. Troop Readiness,
			 Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28; 121 Stat. 154) requires the Secretary to provide to
			 Congress an analysis of each advantage and disadvantage, and the technical
			 operational effectiveness of—
				(A)the operation of the new pumping stations
			 located at the mouths of the 17th Street, Orleans Avenue, and London Avenue
			 canals in the New Orleans area concurrently, or in a series with, pumping
			 stations that—
					(i)are in existence as of the date of
			 enactment of that Act (Public Law 110–28; 121 Stat. 112); and
					(ii)serve the canals;
					(B)the removal of the pumping stations
			 described in subparagraph (A) and the configuration of the new pumping stations
			 described in that subparagraph (including associated canals) to accommodate
			 each—
					(i)necessary discharge to the lakefront;
			 and
					(ii)discharge described in clause (i) in
			 combination with each discharge directly to the portion of the Mississippi
			 River located in Jefferson Parish; and
					(C)the replacement or improvement of the
			 floodwalls and levees adjacent to each canal described in subparagraph
			 (A);
				(2)prior to the
			 required analysis described in paragraph (1), engineering concept studies were
			 performed by the Secretary to determine the most technically effective means of
			 accomplishing the dual purpose of—
				(A)protecting
			 against storm surges; and
				(B)simultaneously
			 evacuating storm water;
				(3)a collaborative
			 process was established and many technical review meetings were held to
			 exchange ideas;
			(4)to develop and
			 evaluate each technical advantage and disadvantage, and the operational
			 effectiveness, of each option through the use of each result and recommendation
			 contained in each report (including each draft report) completed after
			 Hurricane Katrina, the Secretary expanded and formalized the collaborative
			 process described in paragraph (3) with external stakeholders that
			 included—
				(A)the Sewerage and
			 Water Board of New Orleans;
				(B)Jefferson
			 Parish;
				(C)the New Orleans
			 Business Council;
				(D)the Louisiana
			 Department of Transportation and Development;
				(E)the Southeast
			 Louisiana Flood Protection Authority-East;
				(F)the Regional
			 Planning Commission, New Orleans; and
				(G)independent
			 groups;
				(5)the reports
			 described in paragraph (4) provide much of the background technical data
			 required to carry out in an expedited manner the analysis described in
			 paragraph (1); and
			(6)based on the
			 information compiled for the analysis described in paragraph (1), the Secretary
			 concluded that the option identified as Option 2, as described
			 in the report, is generally more technically advantageous and more
			 effective operationally over Option 1 because it would have greater reliability
			 and further reduces risk of flooding.
			3.DefinitionsIn this Act:
			(1)ProjectThe
			 term project means the project for permanent pumps and canal
			 modifications that is—
				(A)authorized by the
			 matter under the heading General
			 Projects in section 204 of the Flood Control Act of
			 1965 (Public Law 89–298; 79 Stat. 1077); and
				(B)modified
			 by—
					(i)the
			 matter under the heading Flood control and coastal emergencies (including rescission
			 of funds) under the heading Corps of
			 Engineers—Civil under the heading
			 Department of the Army under the
			 heading Department of Defense—civil of
			 chapter 3 of title II of the Emergency Supplemental Appropriations Act for
			 Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law
			 109–234; 120 Stat. 454);
					(ii)section
			 7012(a)(2) of the Water Resources Development Act of 2007 (Public Law 110–114;
			 121 Stat. 1279); and
					(iii)the matter
			 under the heading Flood control and coastal
			 emergencies under the heading Corps of
			 Engineers—Civil under the heading
			 Department of the Army under the
			 heading Department of Defense—civil of
			 chapter 3 of title III of the Supplemental Appropriations Act, 2008 (Public Law
			 110–252; 122 Stat. 2349).
					(2)ReportThe
			 term report means the report—
				(A)entitled
			 Report to Congress for Public Law 110–252, 17th Street, Orleans Avenue
			 and London Avenue Canals Permanent Protection System, Hurricane Protection
			 System, New Orleans, Louisiana;
				(B)prepared by the
			 Secretary;
				(C)dated September
			 26, 2008; and
				(D)revised in
			 December 2008.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(4)StateThe
			 term State means the State of Louisiana.
			4.Project
			 modificationThe project is
			 further modified to direct the Secretary—
			(1)to construct a
			 pump station and optimized diversion from the 2,500-acre area known as
			 Hoey’s Basin to the Mississippi River to help reduce storm water
			 flow into the 17th Street canal;
			(2)to construct an
			 optimized diversion through the Florida Avenue canal for discharging water into
			 the Inner Harbor Navigation Canal;
			(3)to construct new,
			 permanent pump stations at or near the lakefront on the 17th Street, Orleans
			 Avenue, and London Avenue canals to provide for future flow capacity;
			(4)to deepen, widen
			 within each right-of-way in existence as of the date of enactment of this Act,
			 and line the bottom and side slopes of the 17th Street, Orleans Avenue, and
			 London Avenue canals to allow for a gravity flow of storm water to the pump
			 stations at the lakefront;
			(5)to modify or
			 replace bridges that are located in close proximity or adjacent to the 17th
			 Street, Orleans Avenue, and London Avenue canals;
			(6)if the Secretary
			 determines to be appropriate, to remove the levees and floodwalls in existence
			 as of the date of enactment of this Act that line each side of the canals
			 described in paragraph (5) down to the surrounding ground grade;
			(7)to decommission
			 or bypass the interior pump stations of the Sewerage and Water Board of New
			 Orleans that are located at each canal described in paragraph (5) to maintain
			 the water surface differential across the existing pumping stations until all
			 systems and features are in place to allow for a fully functional system at a
			 lowered canal water surface elevation; and
			(8)to decommission
			 and remove the interim control structures that are located at each canal
			 described in paragraph (5).
			5.Implementation
			 requirements
			(a)In
			 generalIn carrying out section 4, the Secretary shall provide
			 for any investigation, design, and construction sequencing in a manner
			 consistent with the options identified as Option 2 and
			 Option 2a, as described in the report.
			(b)FundingIn
			 carrying out section 4, the Secretary shall use amounts made available to
			 modify the 17th Street, Orleans Avenue, and London Avenue drainage canals and
			 install pumps and closure structures at or near the lakefront in the first
			 proviso in—
				(1)the matter under
			 the heading Flood control and coastal emergencies (including rescission
			 of funds) under the heading Corps of
			 Engineers—Civil under the heading
			 Department of the Army under the
			 heading Department of Defense—civil of
			 chapter 3 of title II of the Emergency Supplemental Appropriations Act for
			 Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law
			 109–234; 120 Stat. 454); and
				(2)the second
			 undesignated paragraph under the heading Flood control and coastal
			 emergencies under the heading Corps of
			 Engineers—Civil under the heading
			 Department of the Army under the
			 heading Department of Defense—civil of
			 chapter 3 of title III of the Supplemental Appropriations Act, 2008 (Public Law
			 110–252; 122 Stat. 2349).
				(c)Non-Federal
			 share; liability of StateAs a condition for the Secretary to
			 initiate the conduct of the project, the State shall enter into an agreement
			 with the Secretary under which the State shall agree—
				(1)to pay 100
			 percent of the costs arising from the operation, maintenance, repair,
			 replacement, and rehabilitation of each completed component of the project;
			 and
				(2)to hold the
			 United States harmless from any claim or damage that may arise from carrying
			 out the project except any claim or damage that may arise from the negligence
			 of the Federal Government or a contractor of the Federal Government.
				
